               Case 2:20-cv-01069-JDP Document 21 Filed 03/01/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11
                                                     )       Case No.: 2:20-cv-01069-JDP (SS)
12   JOB ROBLES,                                     )
                                                     )       STIPULATION FOR AN EXTENSION OF
13                  Plaintiff,                       )       TIME; ORDER
                                                     )
14        vs.                                        )       ECF No. 20
     ANDREW SAUL,                                    )
15   Commissioner of Social Security,                )
                                                     )
16                                                   )
                    Defendant.                       )
17                                                   )
18
19          Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
20   parties, through their respective counsel of record, that the time for Defendant to respond to
21   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from March 5, 2021 to
22   April 5, 2021. This is the Defendant’s first request for an extension and the parties’ second
23   request. Defendant requests this extension because the undersigned will be out of the office
24   March 1-5, 2021 performing pre-scheduled military training, and due to urgent non-litigation
25   matters that unexpectedly arose before this time, the undersigned has not been able to complete
26   the brief before departure. The parties further stipulate that the Court’s Scheduling Order shall
27   be modified accordingly.
28


                                                         1
              Case 2:20-cv-01069-JDP Document 21 Filed 03/01/21 Page 2 of 3



 1
 2                                       Respectfully submitted,
 3
     Dated: February 26, 2021            /s/ Steven G. Rosales*
 4                                       (*as authorized via e-mail on Feb. 26, 2021)
                                         STEVEN G. ROSALES
 5                                       Attorney for Plaintiff
 6
     Dated: February 26, 2021            McGREGOR W. SCOTT
 7                                       United States Attorney
                                         DEBORAH LEE STACHEL
 8                                       Regional Chief Counsel, Region IX
 9                                       Social Security Administration

10                                 By:   /s/ Ellinor R. Coder
                                         ELLINOR R. CODER
11                                       Special Assistant U.S. Attorney
12                                       Attorneys for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
                Case 2:20-cv-01069-JDP Document 21 Filed 03/01/21 Page 3 of 3



 1                                                  ORDER
 2            Pursuant to the parties’ stipulation, it is hereby ordered that defendant shall have an
 3   extension, up to and including April 5, 2021, to respond to plaintiff’s Motion for Summary
 4   Judgment.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:      March 1, 2021
 8                                                          JEREMY D. PETERSON
 9                                                          UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        3
